NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas               956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                           July 30, 2015

      Hon. Duane G. Crocker                       Hon. Philip Nathan Smith Jr.
      P. O. Box 2661                              Smith & Smith Law Firm
      121 S. Main, Suite 300                      300 Oak Avenue
      Victoria, Tx 77902                          Sulphur Springs, TX 75482
      * DELIVERED VIA E-MAIL *                    * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00186-CV
      Tr.Ct.No. 13-2-074436-D
      Style:    Texas Transco v. Thomas Petroleum, LLC


             Enclosed please find the opinion and judgment issued by the Court on this date.

                                              Very truly yours,



                                              Cecile Foy Gsanger, Clerk

      CFG:ch
      Enc.
      cc: 377th District Court (DELIVERED VIA E-MAIL)
           Hon. Cathy Stuart, Victoria County District Clerk (DELIVERED VIA E-MAIL)